Mr. Justice Linscott delivered the opinion of the court: The complaint alleges that the respondent on January 11, 1935, was possessed of a 1926 model, Reo motor truck, and that by its duly authorized agent and servant, one Floyd Smith, an inmate of the Illinois State Penitentiary of Joliet, Illinois, was operating this truck along and upon a certain public street of the said city, namely 16th Street, at or near the Illinois highway commonly known as Route No. 66; that the truck.was proceeding in a westerly direction on the north side of said 16th Street. The complaint further alleges that the claimant was then and there the owner of an automobile and was operating* the same in a southerly direction on the west side of said Route No. 66, near the intersection of 16th Street, and was exercising due care and caution for his own safety and the safety of others, and that the agent of the State was negligently operating the State truck, and drove across and upon said Route No. 66 without giving claimant any warning of his intention to so do, and came into a violent collision with claimant’s automobile and as the result of this collision, the claimant’s automobile was damaged in the sum of $508.30, as shown by the bill of particulars attached to the complaint. Attached to the complaint is a statement from the General Exchange Insurance Corporation that it has an interest in the claim to the amount of $445.30 by reason of a subrogation and assignment agreement entered into by claimant on January 12,1935; that no part of the claim has been paid. Counsel for the State has made a motion to dismiss this complaint. The rule is universal that the State is never liable for the negligence of its agents and employees unless there is a statute making it so liable. This rule has been so often announced by this and other courts that it would seem it should now be well known. The following are but a few of the many cases announcing the rule: United States vs. Kirkpatrick, 9 Wheaton, 720; Story on Agency, 9 Ed. Sec. 319; Belt vs. State, 1 C. C. R. 266; Johnson vs. State, 2 C. C. R. 165; Schroeder vs. State, 3 C. C. R. 36; Wunderlich Granite Co. vs. State, 4 C. C. R. 143. There are many eases much more recent than the above, the citation of which is unnecessary. The motion of the Attorney General must, therefore, be sustained and claim denied.